Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Zapalac on November 04, 2021.
The application has been amended as follows:
For claim 6, in line 3, the word [the] before the word inlet is deleted and the word --an-- is inserted in its place. 
	For claim 6, in line 3, the word --an-- is inserted before the word outlet. 
	For claim 10, in line 3, the word [the] before the word inlet is deleted and the word --an-- is inserted in its place.
For claim 10, in line 3, the word [the] before the word outlet is deleted and the word --an-- is inserted in its place.
For claim 10, in line 5, the word [a] after the word in is deleted and the word --the-- is inserted in its place.
For claim 10, in line 7, the word [a] before the word first is deleted and the word --the-- is inserted in its place.
Therefore, claims 1-12 are allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the prior art all failed to show either alone or in combination an apparatus for transferring heat between a building and the outside air comprising a droplet dispenser above a water reservoir, an air-to-air heat exchanger, and a restricted volume of air, along with the other details of the claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement for Reasons of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644